Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the Remarks response filed on 6/30/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent method Claim 17 and product Claim 19 (herein called Additional Independent Claims).  Claim Y recites the limitations of a system to provide an automated comparison tool platform via a back-end application computer server of an enterprise.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of “receiving an indication of a selected potential risk relationship between the enterprise and the entity, retrieving, executing a companion tool, flagging, receiving transmitting and communicating the summary of the automatically identified risk attribute values and the information to explain each difference” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitations of ““back-end application computer server, coupled to the risk relationship data store, a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of a graphical interactive user interface display via a distributed communication network” and “email server” and “calendar application” and  in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: the limitation of “automatically identified risk attribute values to the remote user device”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Tofte (U.S. Patent 10,410,289) in view of McLaughlin McL (U.S. Patent Pub 2014-0278566)  
Re claim 1 & 16 & 19: Tofte discloses: 
A system to provide an automated comparison tool platform via a back-end application computer server of an enterprise, comprising (see Tofte, Figure 1): 
(a) an original risk relationship data store containing electronic records that represent a plurality of potential risk relationships between the enterprise and at least one entity, wherein each electronic record includes an electronic record identifier and original risk attribute values (see Tofte, Figure 1+5); 
(b) an adjusted risk relationship data store containing electronic records that represent the plurality of potential risk relationships, wherein each electronic record includes an electronic record identifier and at least some risk attribute values have been adjusted from the original risk attribute value (see Tofte, Figure 1+5); 
(c) the back-end application computer server, coupled to the risk relationship data store, including including: a computer processor, and a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the back-end application computer server to: (see Tofte, Figure 1+5):  
OR [A computerized method to provide an automated comparison tool platform via a back-end application computer server of an enterprise, comprising: receiving, from a remote user device, an indication of a selected potential risk relationship between the enterprise and an entity (see Tofte, Figure 1-4 );
A non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method to provide an automated comparison tool platform via a back-end application computer server of an enterprise, the method comprising] (see Tofte, Figure 1-4):
(i) receive, from a remote user device, an indication of a selected potential risk relationship between the enterprise and the entity  (see Tofte, Figure 2 item 201-203, Figure 1 & 8)
(ii) retrieve, from the original risk relationship data store, the electronic record associated with the selected potential risk relationship, including the original risk attribute values (see Tofte, Figure 8 item 502-508, Figure 1)
(iii) retrieve, from the adjusted risk relationship data store, the electronic record associated with the selected potential risk relationship (see Tofte, Figure 8 item 502-508, Figure 1)
(iv) execute a comparison tool to automatically identify risk attribute values from the adjusted risk relationship data store that differ from the original risk attribute values for the selected potential risk relationship (see Tofte, Figure 8 item 502-508, Figure 1)
(v) flag the automatically identified risk attribute values to the remote user device, 20Docket No.: H00543 (H03.217) 
(vi) receive, from the remote user device, information to explain each difference associated with the automatically identified risk attribute values, wherein the information to explain each difference is selected from a drop-down list of potential justifications and the potential justifications included in the drop- down list are automatically selected based on a type of risk relationship of the selected potential risk relationship between the enterprise and the entity, and (see Tofte, Figure 5 item 508-510, Figure 1)
(vii) transmit a summary of the automatically identified risk attribute values, including the information to explain each difference; and  (see Tofte, Figure 8 item 508-510, Figure 1)
(d) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of a graphical interactive user interface display via a distributed communication network, the interactive user interface display including the summary of the automatically identified risk attribute values and the information to explain each difference.  (see Tofte, Figure 8 item 510, Figure 1)
(e) an email server, coupled to the back-end application computer server, to automatically transmit the summary of the automatically identified risk attribute values; and (see Tofte, column 13, line 45-65, figure 2, item 208)
(f) a calendar application, coupled to the back-end application computer server, to automatically schedule a telephone call associated with changes made to an initial set of values. (see Tofte, column 13, line 45-65, figure 1 item 102, figure 2, item 208)
While examiner believes, Tofte teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, McL additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tofte by adapting any features of McL.
It is clear that one would be motivated to combine based on simple substation.  Specifically both Tofte and McL both relate to same subject area of insurance quotes and using the elements of McL about asking questions into Tofte. 
(i) receive, from a remote user device, an indication of a selected potential risk relationship between the enterprise and the entity  (see McL, Figure 2 item 201-203, Figure 1 & 8)
(ii) retrieve, from the original risk relationship data store, the electronic record associated with the selected potential risk relationship, including the original risk attribute values (see McL, Figure 2 item 201-204, Figure 1 & 8)
(iii) retrieve, from the adjusted risk relationship data store, the electronic record associated with the selected potential risk relationship (see McL, Figure 2 item 201-204, Figure 1 & 8)
(iv) execute a comparison tool to automatically identify risk attribute values from the adjusted risk relationship data store that differ from the original risk attribute values for the selected potential risk relationship (see McL, Figure 2 item 204-208, Figure 1 & 8)
(v) flag the automatically identified risk attribute values to the remote user device, 20Docket No.: H00543 (H03.217) 
(vi) receive, from the remote user device, information to explain each difference associated with the automatically identified risk attribute values, and  (see McL, Figure 2 item 204-208, Figure 1 & 8)
(vii) transmit a summary of the automatically identified risk attribute values, including the information to explain each difference; and  (see McL, Figure 2 item 204-208, Figure 1 & 8)
(d) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of a graphical interactive user interface display via a distributed communication network, the interactive user interface display including the summary of the automatically identified risk attribute values and the information to explain each difference.  (see McL, Figure 2 item 209, Figure 1 & 8)
(e) an email server, coupled to the back-end application computer server, to automatically transmit the summary of the automatically identified risk attribute values; and  (see McL, para 0078, Figure 1 item 120)
(f) a calendar application, coupled to the back-end application computer server, to automatically schedule a telephone call associated with changes made to an initial set of values. (see McL, para 0078, Figure 1 item 120)
Re claim 2: see claim 1 + 
wherein the selected potential risk relationship is associated with a communication address and said transmission of the summary is automatically sent to the communication address.  (McL para 0041 + Tofte Figure 5)
Re claim 3 & 17: see claim 1 + 
wherein the communication address is associated with at least one of: (i) a postal address, (ii) an email address, (iii) a telephone number, (iv) a text message, (v) a chat interface, and (vi) a video communication link. (McL para 0041 + Tofte Figure 5)
Re claim 4: see claim 1 + 
wherein the comparison tool further executes based on internal data of the enterprise and external data.  (see Tofte Figure 4 + col 2 line 5-30 + McL Figure 2 item 203 & 207)
Re claim 5 & 18: see claim 1 + 
wherein information to explain a difference associated with a plurality of automatically identified risk attribute values is received as a bulk explanation.  (see Tofte Figure 4 + McL Figure 2)
Re claim 6: see claim 1 + 
wherein the summary further includes at least one of: (i) assumable information received from the remote user device, and (ii) a request for missing information. (see Tofte Figure 4 + McL Figure 2 item 204-206)
Re claim 7: see claim 1 + 
wherein the receipt of information to explain a difference is received from the remote user device via selection from a list of possible explanations.  (see Tofte Figure 4 + McL Figure 2 item 204-206)
Re claim 8: see claim 1 + 
wherein the list of possible explanations represents a list of previously received explanations.  (see Tofte Figure 4 + McL Figure 2 item 204-206)
Re claim 9: see claim 1 + 
wherein the selected potential risk relationship is a potential insurance policy between an insurer and an insured.  (see Tofte Figure 5 + McL Figure 2 abstract)
Re claim 10: see claim 1 + 
wherein the potential insurance policy is associated with at least one of: (i) a general liability insurance policy, (ii) a property insurance policy, (iii) a workers' compensation insurance policy, and (iv) business insurance. (see Tofte Figure 5 + McL Figure 2 abstract)
Re claim 11: see claim 1 + 
wherein the remote user device is associated with an insurance agent or broker. (see Tofte Figure 5 + McL Figure 1 + para 0021 + )
Re claim 12 & 20: see claim 1 + 
wherein the original risk relationship data store is associated with original submissions from the insurance agent or broker.  (see Tofte Figure 5 + McL Figure 1 + para 0021 + )
Re claim 13 & 20: see claim 1 + 
wherein the adjusted risk relationship data store is associated with a quote proposal from an insurance underwriter.  (see Tofte Figure 5 + McL Figure 2 + para 0054 )	
Re claim 14: see claim 1 +
wherein the summary includes at least one of: (i) an insured identifier, (ii) an insurer identifier, (iii) a report creation date, (iv) an 22Docket No.: H00543 (H03.217) agency or broker identifier, (v) an insurance policy number, (vi) a line of business, and (vii) a policy period.  (see Tofte Figure 5 + McL Figure 2 + para 0064 )	
Re claim 15: see claims above +
wherein the summary further includes at least one of: (i) a policy element, (ii) an original policy value, (iii) a quoted policy value, (iv) a justification rational, and (v) assumed values. (see Tofte Figure 5 + McL Figure 2 + para 0064 )	
Re claim 21: see claims above +
wherein the summary includes at least four of.  (i) an insured identifier, (ii) an insurer identifier, (iii) a report creation date, (iv) an agency or broker identifier, (v) an insurance policy number, (vi) a line of business, (vii) a policy period, (viii) a policy element, (ix) an original policy value, (x) a quoted policy value, (xi) a justification rational, and (xii) assumed values. (see Tofte Figure 5 + McL Figure 2 + para 0064 )	
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection.  
With regards to argument that prior art does not teach “drop-down list of potential justifications” 
The examiner points the applicant to Tofte, Figure 5 item 508-510, Figure 1, Figure 2 item 220.  There is no question that Tofte collects data.  The concept that it is drop-down versus multiple choice is simply a matter of design choice and holds little patentable weight.  Tofle navigation module can determine the data collection.  
Regarding the argument that amendments overcome 101 rejection the examiner respectfully disagrees.  
The cited “automatic comparison tool platform” is an abstract idea.  There is no technical innovation.   Having a “computer process and computer memory” is insufficient.  As stated above and in the prior office action, the technical elements are nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.  See Claim Rejections - 35 USC § 101 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stempora, U.S. Patent Pub 2015-0025917, discloses system for determining a level of risk associated with an individual for underwriting. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698